909 F.2d 1370
UNITED STATES of America, Plaintiff-Appellee,v.Jose Jesus LIRA-BARRAZA, Defendant-Appellant.
No. 88-5161.
United States Court of Appeals,Ninth Circuit.
Aug. 14, 1990.

ORDER
Prior report:  9th Cir., 897 F.2d 981.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.